  Case 18-12220         Doc 30     Filed 02/14/19 Entered 02/14/19 10:09:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-12220
         LATOYA NETTLES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/26/2018.

         2) The plan was confirmed on 06/12/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/15/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-12220        Doc 30       Filed 02/14/19 Entered 02/14/19 10:09:02                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,240.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $2,240.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,501.95
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $93.44
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,617.15

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                    Unsecured      2,566.31       5,458.69         5,458.69           0.00       0.00
AES/SLX                          Unsecured           0.00           NA               NA            0.00       0.00
AES/SLX                          Unsecured           0.00           NA               NA            0.00       0.00
AMERI MARK PREMIER               Unsecured           0.00           NA               NA            0.00       0.00
Bank of America                  Unsecured      5,000.00            NA               NA            0.00       0.00
BROTHER LOAN & FINANCE CO        Unsecured      3,205.83       4,464.53         4,464.53           0.00       0.00
CHASE BANK                       Unsecured         500.00           NA               NA            0.00       0.00
CITY OF BERWYN                   Unsecured         200.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,700.00       3,088.80         3,088.80           0.00       0.00
COMMONWEALTH EDISON              Unsecured      2,000.00       3,549.03         3,549.03           0.00       0.00
DEVRY INC                        Unsecured            NA       2,840.72         2,840.72           0.00       0.00
DEVRY INC                        Unsecured           0.00           NA               NA            0.00       0.00
DEVRY INC                        Unsecured      1,000.00       1,331.97         1,331.97           0.00       0.00
ELMHURST MEMORIAL HOSPITAL       Unsecured         500.00           NA               NA            0.00       0.00
EXETER FINANCE LLC               Unsecured      9,285.00            NA               NA            0.00       0.00
EXETER FINANCE LLC               Secured       10,575.00     20,194.51        20,194.51         344.21     233.59
FIFTH THIRD BANK                 Unsecured         200.00           NA               NA            0.00       0.00
Hertitage Acceptance             Unsecured           0.00           NA               NA            0.00       0.00
Home At Five                     Unsecured           0.00           NA               NA            0.00       0.00
I C Systems Collections          Unsecured         170.00           NA               NA            0.00       0.00
IBF PROPERTY MANAGEMENT CO       Unsecured         877.50           NA               NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         385.00           NA               NA            0.00       0.00
LABREE ELLIS                     Priority            0.00           NA               NA            0.00       0.00
LVNV FUNDING                     Unsecured            NA         416.68           416.68           0.00       0.00
MIDLAND FUNDING                  Unsecured         363.00        363.07           363.07           0.00       0.00
MONTGOMERY WARD                  Unsecured           0.00           NA               NA            0.00       0.00
MOUNT SINAI HOSPITAL             Unsecured         500.00           NA               NA            0.00       0.00
NAVIENT                          Unsecured           0.00           NA               NA            0.00       0.00
NAVIENT                          Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-12220       Doc 30     Filed 02/14/19 Entered 02/14/19 10:09:02                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
PEOPLES GAS LIGHT & COKE CO   Unsecured      1,500.00            NA           NA             0.00         0.00
PROGRESSIVE LEASING           Secured        1,200.00       2,491.65     2,491.65           30.58       14.47
PROGRESSIVE LEASING           Unsecured      1,709.00            NA           NA             0.00         0.00
SIR FINANCE CORP              Unsecured      3,611.46       2,282.79     2,282.79            0.00         0.00
SPRINT NEXTEL                 Unsecured         300.00           NA           NA             0.00         0.00
TCF BANK                      Unsecured         500.00           NA           NA             0.00         0.00
US DEPT OF ED NELNET          Unsecured      6,883.00     20,703.43     20,703.43            0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      6,883.00            NA           NA             0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      5,372.00            NA           NA             0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      4,449.00            NA           NA             0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      3,912.00            NA           NA             0.00         0.00
WEBBANK/FINGERHUT             Unsecured           0.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                   $0.00
      Mortgage Arrearage                                  $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                        $20,194.51             $344.21                 $233.59
      All Other Secured                               $2,491.65              $30.58                  $14.47
TOTAL SECURED:                                       $22,686.16             $374.79                 $248.06

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00                $0.00
       Domestic Support Ongoing                            $0.00                 $0.00                $0.00
       All Other Priority                                  $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $44,499.71                  $0.00                $0.00


Disbursements:

       Expenses of Administration                           $1,617.15
       Disbursements to Creditors                             $622.85

TOTAL DISBURSEMENTS :                                                                        $2,240.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-12220         Doc 30      Filed 02/14/19 Entered 02/14/19 10:09:02                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
